--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
SUBSCRIPTION AGREEMENT
 
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of August 4, 2006, by
and among Oxford Media, Inc. (formerly known as Becoming Art Inc.), a Nevada
corporation (the “Company”), and Palisades Master Fund, LP (the
Subscriber”Subscriber”).
 
WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); and
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber, in the aggregate, shall purchase up to ONE
MILLION DOLLARS ($1,000,000) (the “Purchase Price”) of principal amount of
eighteen percent (18%) promissory notes of the Company (“Note” or “Notes”) in
the form annexed hereto as Exhibit A. The Notes are sometimes collectively
referred to herein as the “Securities”.
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:
 
1.    Closing. Subject to the satisfaction or waiver of the terms and conditions
of this Agreement, on the Closing Date, the Subscriber shall purchase and the
Company shall sell to the Subscriber a Note in the principal amount of the
Purchase Price. The Closing Date shall be August 4, 2006 (“Closing Date”).


2.    Security Interest. The Subscriber will be granted a second lien security
interest in all assets of the Company and Subsidiaries (as defined in Section
4(a) of this Agreement), including ownership of the Subsidiaries, to be
memorialized in a “Security Agreement”, a form of which is annexed hereto as
Exhibit B. Each Subsidiary will execute and deliver to the Subscriber a form of
“Guaranty” annexed hereto as Exhibit C. The Company will execute such other
agreements, documents, and financing statements reasonably requested by
Subscriber, which will be filed at the Company’s expense with such
jurisdictions, states and counties designated by the Subscriber. The Company
will also execute all such documents reasonably necessary in the opinion of
Subscriber to memorialize and further protect the security interest described
herein. The Subscriber will appoint a Collateral Agent to represent them
collectively in connection with the security interest to be granted to the
Subscriber. The appointment will be pursuant to a “Collateral Agent Agreement”,
a form of which is annexed hereto as Exhibit D.


3.    Subscriber’s Representations and Warranties. The Subscriber hereby
represents and warrants to and agrees with the Company that:


(a)    Organization and Standing of the Subscriber. If the Subscriber is an
entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its assets and to carry on its business.


(b)    Authorization and Power. The Subscriber has the requisite power and
authority to enter into and perform this Agreement and to purchase the
Securities being sold to it hereunder. The execution, delivery and performance
of this Agreement by such Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Subscriber or its Board of Directors, stockholders,
partners, members, as the case may be, is required. This Agreement has been duly
authorized, executed, and delivered by such Subscriber and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of the
Subscriber enforceable against the Subscriber in accordance with the terms
thereof.
 
 


1

--------------------------------------------------------------------------------






(c)    No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by the Subscriber of the transactions contemplated hereby
or relating hereto do not and will not (i) result in a violation of such
Subscriber’s charter documents or bylaws or other organizational documents or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument or obligation to which such Subscriber is a party or by
which its properties or assets are bound, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Subscriber or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on such Subscriber). Such Subscriber
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Notes in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, such Subscriber is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.


(d)    Information on Company. The Subscriber has been furnished with or has had
access at the EDGAR Website of the Commission to the Company’s Form 10-KSB for
the year ended December 31, 2005 and all periodic reports filed with the
Commission thereafter, but not later than five business days before the Closing
Date (hereinafter referred to as the “Reports”). In addition, the Subscriber has
received in writing from the Company such other information concerning its
operations, financial condition and other matters as the Subscriber has
requested in writing (such other information is collectively, the “Other Written
Information”), and considered all factors the Subscriber deems material in
deciding on the advisability of investing in the Securities.
 
(e)    Information on Subscriber. The Subscriber is, and will be at the time of
the conversion of the Notes, an “accredited investor”, as such term is defined
in Regulation D promulgated by the Commission under the 1933 Act, is experienced
in investments and business matters, has made investments of a speculative
nature and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable the
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase of the Securities, which represents a speculative
investment. The Subscriber has the authority and is duly and legally qualified
to purchase and own the Securities. The Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.
The information set forth on the signature page hereto regarding the Subscriber
is accurate.
 
(f)     Purchase of Notes. On the Closing Date, the Subscriber will purchase the
Notes as principal for its own account for investment only and not with a view
toward, or for resale in connection with, the public sale or any distribution
thereof, but Subscriber does not agree to hold the Securities for any minimum
amount of time.
 
(g)    Compliance with Securities Act. The Subscriber understands and agrees
that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of Subscriber contained herein),
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration. Notwithstanding anything to the
contrary contained in this Agreement, such Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity. Affiliate when employed in
connection with the Company includes each Subsidiary [as defined in Section
5(a)] of the Company. For purposes of this definition, “control” means the power
to direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.
 


2

--------------------------------------------------------------------------------






(h)    Note Legend. The Note shall bear the following legend:
 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO OXFORD MEDIA, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.”
 
(i)     Communication of Offer. The offer to sell the Securities was directly
communicated to the Subscriber by the Company. At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
 
(j)     Authority; Enforceability. This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Subscriber has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Subscriber relating hereto.


(k)    No Governmental Review. The Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities, and that no such authorities have passed upon
or endorsed the merits of the offering of the Securities.


(l)     Pending Transactions. The Subscriber acknowledges that it is fully aware
of and understands that the Company is prepared to close the following
transactions: (i) the acquisition of the issued and outstanding shares of stock
of SVI Hotel Corporation (the “SVI Acquisition”); (ii) a financing transaction
in order finance the SVI Acquisition (the “Financing Transaction”); and, (iii)
the transactions related to the Financing Acquisition involving existing holders
of debt or equity of the Company (the “Related Transactions”). The SVI
Acquisition, Financing Transaction, and Related Transactions are collectively
referred to herein as the “SVI Related Transactions”.


(m)    Correctness of Representations. The Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless a Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.




(n)    Survival. The foregoing representations and warranties shall survive the
Closing Date until three years after the Closing Date.


3

--------------------------------------------------------------------------------






 
4.    Company Representations and Warranties. The Company represents and
warrants to and agrees with the Subscriber that except as set forth in the
Reports or the Other Written Information and as otherwise qualified in the
Transaction Documents:
 
(a)    Due Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business is disclosed in the Reports. The Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect. For purpose of
this Agreement, a “Material Adverse Effect” shall mean a material adverse effect
on the financial condition, results of operations, properties, or business of
the Company taken individually, or in the aggregate, as a whole. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity) of which more than
50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity. All the Company’s Subsidiaries as of the
Closing Date are set forth on Schedule 4(a) hereto.
 
(b)    Outstanding Stock. All issued and outstanding shares of capital stock of
the Company and each of its subsidiaries have been duly authorized and validly
issued and are fully paid and nonassessable.
 
(c)    Authority; Enforceability. This Agreement, the Notes, the Security
Agreement, the Collateral Agent Agreement, the Guaranty, and any other
agreements delivered together with this Agreement or in connection herewith
(collectively “Transaction Documents”) have been duly authorized, executed and
delivered by the Company and Subsidiaries (as the case may be) and are valid and
binding agreements enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity. The Company and Subsidiaries have
full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform their obligations thereunder.
 
(d)    Additional Issuances. There are no outstanding agreements or preemptive
or similar rights affecting the Company’s common stock or equity and no
outstanding rights, warrants or options to acquire, or instruments convertible
into or exchangeable for, or agreements or understandings with respect to the
sale or issuance of any shares of common stock or equity of the Company or other
equity interest in any of the Subsidiaries of the Company except as provided for
under the SVI Related Transactions or as described on Schedule 4(d). The Common
stock of the Company on a fully diluted basis outstanding as of the last trading
day preceding the Closing Date is set forth on Schedule 4(d).
 
(e)    Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, the OTC Bulletin Board (the “Bulletin Board”) nor the
Company’s shareholders is required for the execution by the Company of the
Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities. The Transaction Documents and the Company’s
performance of its obligations thereunder have been approved unanimously by the
Company’s directors.
 
 
4

--------------------------------------------------------------------------------




 
(f)     No Violation or Conflict. Assuming the representations and warranties of
the Subscriber in Section 3 are true and correct, neither the issuance and sale
of the Securities nor the performance of the Company’s obligations under this
Agreement and all other agreements entered into by the Company relating thereto
by the Company will:
 
(i)    violate, conflict with, result in a breach of, or constitute a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default) under (A) the articles or
certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or any of its
subsidiaries or over the properties or assets of the Company or any of its
Affiliates, (C) the terms of any bond, debenture, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed of trust or other instrument to which the Company or any
of its Affiliates or subsidiaries is a party, by which the Company or any of its
Affiliates or subsidiaries is bound, or to which any of the properties of the
Company or any of its Affiliates or subsidiaries is subject, or (D) the terms of
any “lock-up” or similar provision of any underwriting or similar agreement to
which the Company, or any of its Affiliates or subsidiaries is a party except
the violation, conflict, breach, or default of which would not have a Material
Adverse Effect on the Company; or
 
(ii)    result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company, its subsidiaries or any
of its Affiliates; or
 
(iii)    result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
obligation of the Company; or
 
(iv)      result in the activation of any piggy-back registration rights of any
person or entity holding securities of the Company or having the right to
receive securities of the Company.
 
(g)    The Securities. The Securities upon issuance:
 
(i)    are, or will be, free and clear of any security interests, liens, claims
or other encumbrances, subject to restrictions upon transfer under the 1933 Act
and any applicable state securities laws;


(ii)    have been, or will be, duly and validly authorized and on the date of
conversion of the Notes will be duly and validly issued, fully paid and
nonassessable and, if registered pursuant to the 1933 Act and resold pursuant to
an effective registration statement, will be free trading and unrestricted;
 
(iii)     will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company;
 
(iv)     will not subject the holders thereof to personal liability by reason of
being such holders provided Subscriber’s representations herein are true and
accurate and Subscriber takes no actions or fails to take any actions required
for their purchase of the Securities to be in compliance with all applicable
laws and regulations; and
 
(v)      will have been issued in reliance upon an exemption from the
registration requirements of and will not result in a violation of Section 5
under the 1933 Act.
 
 
5

--------------------------------------------------------------------------------




 
(h)    Litigation. Other than as described in the Reports, there is no pending
or, to the best knowledge of the Company, threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates that would affect
the execution by the Company or the performance by the Company of its
obligations under the Transaction Documents. Except as disclosed in the Reports,
there is no pending or, to the best knowledge of the Company, basis for or
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates which litigation if adversely determined would have a
Material Adverse Effect.
 
(i)     Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934, as amended (the “1934 Act”) and has a class of common shares registered
pursuant to Section 12(g) of the 1934 Act. Pursuant to the provisions of the
1934 Act, the Company has timely filed all reports and other materials required
to be filed thereunder with the Commission during the preceding twenty-four
months.
 
(j)     No Market Manipulation. The Company has not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock of the Company to facilitate the sale or resale of the
Securities or affect the price at which the Securities may be issued or resold.
 
(k)    Information Concerning Company. The Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates and all the information required to be disclosed
therein. Since the last day of the fiscal year of the most recent audited
financial statements included in the Reports (“Latest Financial Date”), and
except as modified in the Other Written Information or in the Schedules hereto,
there has been no Material Adverse Event relating to the Company’s business,
financial condition or affairs not disclosed in the Reports. The Reports do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances when made. The Company has not provided
to the Subscriber any material non-public information.
 
(l)     Stop Transfer. The Securities, when issued, will be restricted
securities. The Company will not issue any stop transfer order or other order
impeding the sale, resale or delivery of any of the Securities, except as may be
required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Subscriber.
 
(m)    Defaults. The Company is not in violation of its articles of
incorporation or bylaws. The Company is (i) not in default with respect to any
order of any court, arbitrator or governmental body or subject to or party to
any order of any court or governmental authority arising out of any action, suit
or proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (ii) to its
knowledge not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect on
the Company.
 
(n)    No Integrated Offering. Neither the Company, nor any of its Affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the Bulletin Board. Nor
will the Company or any of its Affiliates or subsidiaries take any action or
steps that would cause the offer or issuance of the Securities to be integrated
with other offerings. The Company will not conduct any offering other than the
transactions contemplated hereby that will be integrated with the offer or
issuance of the Securities.
 
 
6

--------------------------------------------------------------------------------




 
(o)    No General Solicitation. Neither the Company, nor any of its Affiliates,
nor to its knowledge, any person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.
 
(p)    Listing. The Company’s common stock is quoted on the Bulletin Board under
the symbol OXMI. The Company has not received any oral or written notice that
its common stock is not eligible nor will become ineligible for quotation on the
Bulletin Board nor that its common stock does not meet all requirements for the
continuation of such quotation. The Company satisfies all the requirements for
the continued quotation of its common stock on the Bulletin Board.
 
(q)    No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, which are not disclosed in
the Reports and Other Written Information, other than those incurred in the
ordinary course of the Company’s businesses since December 31, 2005 and which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect other than as provided for under the SVI Related
Transactions or as set forth in Schedule 4(q).
 
(r)    No Undisclosed Events or Circumstances. Since December 31, 2005, no event
or circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports or otherwise provided for under the SVI
Related Transactions.
 
(s)     Capitalization. The authorized and outstanding capital stock of the
Company and Subsidiaries as of the date of this Agreement and the Closing Date
(not including the Securities) are set forth on Schedule 4(d). Except as
provided for under the SVI Related Transactions or as set forth on Schedule
4(d), there are no options, warrants, or rights to subscribe to, securities,
rights or obligations convertible into or exchangeable for or giving any right
to subscribe for any shares of capital stock of the Company or any of its
Subsidiaries. All of the outstanding shares of Common Stock of the Company have
been duly and validly authorized and issued and are fully paid and
nonassessable.
 
(t)     Dilution. The Company’s executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company. The board of directors of the Company has unanimously concluded, in its
good faith business judgment, that the issuance of the Securities is in the best
interests of the Company.
 
(u)     No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers.


(v)    DTC Status/Transfer Agent. The Company’s transfer agent is eligible to
participate in and the Common Stock is eligible for transfer pursuant to the
Depository Trust Company Automated Securities Transfer Programs. The name,
address, telephone number, fax number, contact person and email address of the
Company transfer agent are set forth on Schedule 4(v) hereto.


(w)    Investment Company. Neither the Company nor any Affiliate is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.




7

--------------------------------------------------------------------------------


 
 
(x)    Subsidiary Representations. The Company makes each of the representations
contained in Sections 4(a), (b), (d), (e), (f), (h), (k), (m), (q), (r), (s),
(u) and (w) of this Agreement, as same relate to each Subsidiary of the Company,
with the same qualifications to each such representation.


(y)    Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscriber
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date.
 
(z)    Survival. The foregoing representations and warranties shall survive
until three years after the Closing Date.
 
5.    Regulation D Offering. The offer and issuance of the Securities to the
Subscriber is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) of the 1933 Act and/or Rule
506 of Regulation D promulgated thereunder. On the Closing Date, the Company
will provide an opinion reasonably acceptable to Subscriber from the Company’s
legal counsel opining on the availability of an exemption from registration
under the 1933 Act as it relates to the offer and issuance of the Securities and
other matters reasonably requested by Subscriber. A form of the legal opinion is
annexed hereto as Exhibit E.
 
6.1.   Covenants of the Company. The Company covenants and agrees with the
Subscriber as follows:
 
(a)    Stop Orders. The Company will advise the Subscriber, within two hours
after the Company receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.
 
(b)    Listing. The Company will maintain the listing of its Common Stock on the
American Stock Exchange, Nasdaq SmallCap Market, Nasdaq National Market System,
Bulletin Board, or New York Stock Exchange (whichever of the foregoing is at the
time the principal trading exchange or market for the Common Stock (the
“Principal Market”)), and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market, as applicable. The Company will provide the Subscriber copies
of all notices it receives notifying the Company of the threatened and actual
delisting of the Common Stock from any Principal Market. As of the date of this
Agreement and the Closing Date, the Bulletin Board is and will be the Principal
Market.
 
(c)    Market Regulations. The Company shall notify the Commission, the
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscriber and promptly provide copies thereof to Subscriber.
 
(d)    Reporting Requirements. From the date of this Agreement and until the
Note is paid-in-full, without regard to volume limitation, the Company will (v)
cause its Common Stock to continue to be registered under Section 12(b) or 12(g)
of the 1934 Act, (x) comply in all respects with its reporting and filing
obligations under the 1934 Act, (y) comply with all reporting requirements that
are applicable to an issuer with a class of shares registered pursuant to
Section 12(b) or 12(g) of the 1934 Act, as applicable, and (z) comply with all
requirements related to any registration statement filed pursuant to this
Agreement. The Company will use its best efforts not to take any action or file
any document (whether or not permitted by the 1933 Act or the 1934 Act or the
rules thereunder) to terminate or suspend such registration or to terminate or
suspend its reporting and filing obligations under said acts until the Note is
paid-in-full. Until the Note has been paid-in-full, the Company will use its
best efforts to continue the listing or quotation of the Common Stock on the
Principal Market, and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Principal Market.
The Company agrees to timely file a Form D with respect to the Securities if
required under Regulation D and to provide a copy thereof to the Subscriber
promptly after such filing.
 


8

--------------------------------------------------------------------------------




 
(e)    Use of Proceeds. The proceeds of the Offering will be employed by the
Company for the purposes set forth on Schedule 6.1(e) hereto. Except as set
forth on Schedule 6.1(e), the Purchase Price may not and will not be used for
accrued and unpaid officer and director salaries, payment of financing related
debt, redemption of outstanding notes or equity instruments of the Company,
litigation related expenses or settlements, brokerage fees, nor non-trade
obligations outstanding on a Closing Date. For so long as any Notes are
outstanding, the Company will not prepay any financing related debt obligations,
nor redeem any equity instruments of the Company without the express written
consent of Subscriber.
 
(f)     Taxes. From the date of this Agreement and until the sooner of (i) two
(2) years after the Closing Date, or (ii) until all the Warrant Shares have been
resold or transferred by all the Subscriber pursuant to the Registration
Statement or pursuant to Rule 144, without regard to volume limitations, the
Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.
 
(h)    Insurance. From the date of this Agreement and until the Note is
paid-in-full, the Company will keep its assets which are of an insurable
character insured by financially sound and reputable insurers against loss or
damage by fire, explosion and other risks customarily insured against by
companies in the Company’s line of business, in amounts sufficient to prevent
the Company from becoming a co-insurer and not in any event less than one
hundred percent (100%) of the insurable value of the property insured; and the
Company will maintain, with financially sound and reputable insurers, insurance
against other hazards and risks and liability to persons and property to the
extent and in the manner customary for companies in similar businesses similarly
situated and to the extent available on commercially reasonable terms.
 
(i)     Books and Records. From the date of this Agreement and until the Note is
paid-in-full, the Company will keep true records and books of account in which
full, true, and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.
 
(j)     Governmental Authorities. From the date of this Agreement and until the
Note is paid-in-full, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.
 
(k)    Intellectual Property. From the date of this Agreement and until the Note
is paid-in-full, the Company shall maintain in full force and effect its
corporate existence, rights and franchises and all licenses and other rights to
use intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business.
 
(l)     Properties. From the date of this Agreement and until the sooner the
Note is paid-in-full, the Company will keep its properties in good repair,
working order and condition, reasonable wear and tear excepted, and from time to
time make all necessary and proper repairs, renewals, replacements, additions
and improvements thereto; and the Company will at all times comply with each
provision of all leases to which it is a party or under which it occupies
property if the breach of such provision could reasonably be expected to have a
Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------




 
(m)    Confidentiality/Public Announcement. From the date of this Agreement and
until the Note is paid-in-full, the Company agrees that except in connection
with a Form 8-K or the Registration Statement, it will not disclose publicly or
privately the identity of the Subscriber unless expressly agreed to in writing
by a Subscriber or only to the extent required by law and then only upon five
days prior notice to Subscriber. In any event and subject to the foregoing, the
Company undertakes to file a Form 8-K or make a public announcement describing
the Offering not later than the first business day after the Closing Date. A
form of the proposed Form 8-K or public announcement is annexed hereto as
Exhibit F. In the Form 8-K or public announcement, the Company will specifically
disclose the amount of common stock outstanding immediately after the Closing.
 
(n)    Non-Public Information. The Company covenants and agrees that neither it
nor any other person acting on its behalf will provide the Subscriber or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto the Subscriber shall have
agreed in writing to receive such information. The Company understands and
confirms that the Subscriber shall be relying on the foregoing representations
in effecting transactions in securities of the Company. In any event, the
Company will offer to the Subscriber an opportunity to review and comment on the
Registration Statement thereto between three and five business days prior to the
proposed filing date thereof.


(o)    Offering Restrictions. For so long as Notes are outstanding, the Company
will not enter into any equity line of credit or similar agreement, nor issue
nor agree to issue any floating or variable priced equity linked instruments nor
any of the foregoing or equity with price reset rights.


(p)    Negative Covenants. So long as the Notes are outstanding, without the
consent of the Subscriber, other than with regard to the SVI Related
Transactions, the Company will not and will not permit any of its Subsidiaries
to directly or indirectly:


(i)    create, incur, assume or suffer to exist any pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for (i) the Excepted
Issuances (as defined below), (ii) (a) Liens imposed by law for taxes that are
not yet due or are being contested in good faith and for which adequate reserves
have been established in accordance with generally accepted accounting
principles; (b) carriers’, warehousemen’s, mechanics’, material men’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or that are being contested in good faith and by appropriate proceedings; (c)
pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations; (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (e) Liens created with respect to the financing of the purchase of new
property in the ordinary course of the Company’s business up to the amount of
the purchase price of such property, or created with respect to Excepted
Issuances, provided no such lien may attach to any such assets purchased with
proceeds of the Offering; or (f) easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property (each of (a)
through (f), a “Permitted Lien”) and (iii) indebtedness for borrowed money which
is not senior or pari passu in right of payment to the payment of the Notes;


(ii)    amend its certificate of incorporation, bylaws, or its charter documents
so as to adversely affect any rights of the Subscriber;




10

--------------------------------------------------------------------------------




(iii)      repay, repurchase or offer to repay, repurchase or otherwise acquire
or make any dividend or distribution in respect of any of its Common Stock,
preferred stock, or other equity securities other than to the extent permitted
or required under the Transaction Documents; or


(iv)   engage in any transactions with any officer, director, employee or any
Affiliate of the Company, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $10,000 other than (i) for payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company, and
(iii) for other employee benefits, including stock option agreements under any
stock option plan of the Company.


(v)    For purposes of this Agreement, the term “Excepted Issuances” is defined
as (a) full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of corporation or other entity, (b) the Company’s issuance of securities
in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital which holders of such securities or debt are not at any time granted
registration rights, (c) the Company’s issuance of Common Stock or the issuances
or grants of options to purchase Common Stock pursuant to stock option plans and
employee stock purchase plans at prices equal to or higher than the closing
price of the Common Stock on the issue date of any of the foregoing, and (d) as
a result of the exercise of warrants which are granted or issued pursuant to
this Agreement or that have been issued prior to the Closing Date, the issuance
of which has been disclosed in a Report filed not less than five (5) days prior
to the Closing Date.


6.2.   Seniority. Except as otherwise provided for herein, until the Notes are
fully satisfied or converted, the Company shall not grant nor allow any security
interest to be taken in the assets of the Company or any subsidiary of the
Company; nor issue any debt, equity or other instrument which would give the
holder thereof directly or indirectly, a right in any assets of the Company or
any subsidiary of the Company, superior to any right of the holder in or to such
assets.


6.3.   Mandatory Redemption at Subscriber’s Election. In the event (i) of the
occurrence of any Event of Default (as defined in the Note or in this Agreement)
which continues for more than thirty (30) business days, (ii) a Change in
Control (as defined below), or (iii) of the liquidation, dissolution or winding
up of the Company, then at the Subscriber’s election, the Company must pay to
the Subscriber ten (10) business days after request by the Subscriber
(“Calculation Period”), a sum of money equal to multiplying up to the
outstanding principal amount of the Note designated by the Subscriber by 120%,
together with accrued but unpaid interest thereon (“Mandatory Redemption
Payment”). Upon receipt of the Mandatory Redemption Payment, the corresponding
Note principal and interest will be deemed paid and no longer outstanding. For
purposes of this Section 6.5, “Change in Control” shall mean (i) the Company no
longer having a class of shares publicly traded or listed on a Principal Market,
(ii) the Company becoming a Subsidiary of another entity (other than a
corporation formed by the Company for purposes of reincorporation in another
U.S. jurisdiction), or (iii) the sale, lease or transfer of substantially all
the assets of the Company or Subsidiaries.


6.4.    Redemption. The Securities shall not be redeemable or mandatorily
convertible except as described in the Note or in this Agreement.
 
7.    Broker. The Company on the one hand, and the Subscriber on the other hand,
agrees to indemnify the other against and hold the other harmless from any and
all liabilities to any persons claiming brokerage commissions or finder’s fees
on account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Agreement or the transactions
contemplated hereby and arising out of such party’s actions. The Company
represents that there are no parties entitled to receive fees, commissions, or
similar payments in connection with the Offering. 
 
 
11

--------------------------------------------------------------------------------




 
8.    Legal Fees. Arrangements for the payment of legal fees and reimbursement
for estimated UCC search and filing fees and credit reports will be payable on
the Closing Date.
 
9. Covenants of the Company and Subscriber Regarding Indemnification.
 
(a)    The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscriber, the Subscriber’s officers, directors, agents, Affiliates, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscriber or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or breach of any warranty by Company in this Agreement or in any
Exhibits or Schedules attached hereto, or other agreement delivered pursuant
hereto; or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by the Company of any covenant or undertaking to be
performed by the Company hereunder, or any other agreement entered into by the
Company and Subscriber relating hereto.
 
(b)    The Subscriber agrees to indemnify, hold harmless, reimburse and defend
the Company and each of the Company’s officers, directors, agents, Affiliates,
control persons against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Company or any such person which results, arises out of or is based
upon (i) any material misrepresentation by such Subscriber in this Agreement or
in any Exhibits or Schedules attached hereto, or other agreement delivered
pursuant hereto; or (ii) after any applicable notice and/or cure periods, any
breach or default in performance by such Subscriber of any covenant or
undertaking to be performed by such Subscriber hereunder, or any other agreement
entered into by the Company and Subscriber, relating hereto.
 
(c)    In no event shall the liability of the Subscriber or permitted successor
hereunder or under any other agreement delivered in connection herewith be
greater in amount than the dollar amount of the net proceeds actually received
by such Subscriber upon the sale of Registrable Securities (as defined herein).
 
10.     Miscellaneous.
 
(a)    Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Oxford Media, Inc., One
Technology Drive, Building H, Irvine, CA 92618, Attn: Lewis Jaffe, President and
CEO, telecopier: (949) 341-0060, with a copy by telecopier only to: Keith A.
Rosenbaum, Esq., Spectrum Law Group, LLP, 1900 Main Street, Suite 125, Irvine,
CA 92614, telecopier: (949) 851-5940, and (ii) if to the Subscriber, to: the one
or more addresses and telecopier numbers indicated on the signature pages
hereto, with an additional copy by telecopier only to the legal counsel to the
Subscriber.
 
(b)    Entire Agreement; Assignment. This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties. Neither the Company nor the Subscriber
have relied on any representations not contained or referred to in this
Agreement and the documents delivered herewith. No right or obligation of the
Company shall be assigned without prior notice to and the written consent of the
Subscriber.
 

 
12

--------------------------------------------------------------------------------




 
(c)    Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.
 
(d)    Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York. The parties and the individuals executing this Agreement
and other agreements referred to herein or delivered in connection herewith on
behalf of the Company agree to submit to the jurisdiction of such courts and
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.
 
(e)    Specific Enforcement, Consent to Jurisdiction. The Company and Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
any of them may be entitled by law or equity. Subject to Section 13(d) hereof,
each of the Company, Subscriber and any signator hereto in his personal capacity
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction in New York of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. Nothing
in this Section shall affect or limit any right to serve process in any other
manner permitted by law.
 
(f)     Consent. As used in the Agreement, “consent of the Subscriber” or
similar language means the consent of holders of not less than 70% of the
outstanding Note principal owned by Subscriber on the date consent is requested.


(g)    Equal Treatment. No consideration shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered and paid to
all the parties to the Transaction Documents.














13

--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.



 
OXFORD MEDIA, INC.
 
a Nevada corporation
             
By:________________________________
 
Name:
 
Title:
     
Dated: August 4, 2006







SUBSCRIBER
PURCHASE PRICE
Palisades Master Fund, LP
 
 
Fax: 678-353-2188
 
 
 
 
 
_______________________________________
(Signature)
$1,000,000.00














--------------------------------------------------------------------------------


 

 
LIST OF EXHIBITS AND SCHEDULES



 
Exhibit A
Form of Note

     

 
Exhibit B
Form of Security Agreement

     

 
Exhibit C
Form of Guaranty

     

 
Exhibit D
Form of Collateral Agent Agreement

     

 
Exhibit E
Form of Legal Opinion

     

 
Exhibit F
Form of Form 8-K or Public Announcement

     

 
Schedule 4(a)
Subsidiaries

     

 
Schedule 4(d)
Additional Issuances / Capitalization

     

 
Schedule 4(q)
Undisclosed Liabilities

     

 
Schedule 4(v)
Transfer Agent

     

 
Schedule 9(e)
Use of Proceeds






















--------------------------------------------------------------------------------




 
EXHIBIT 4(a) TO THE SUBSCRIPTION AGREEMENT
 
Subsidiaries
 
 
Oxford Media Corp.
 
Creative Business Concepts, Inc.
 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 



 
 
 


 



--------------------------------------------------------------------------------




 
EXHIBIT 4(d) TO THE SUBSCRIPTION AGREEMENT
 
Cap Table
 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 



--------------------------------------------------------------------------------




 
EXHIBIT 4(q) TO THE SUBSCRIPTION AGREEMENT
 
Undisclosed Liabilities
 
None.
 
 


 
 


 
 


 


 


 
 


 
 


 
 


 
 


 
 
 



--------------------------------------------------------------------------------




 
EXHIBIT 4(v) TO THE SUBSCRIPTION AGREEMENT
 
Transfer Agent
 
Ms. Melinda Orth
INTERWEST TRANSFER CO., INC.
1981 East 4800 South
Suite 100
Salt Lake City, UT  84117
Tel:  (801)272-9294
Fax:  801-277-3147












 
 
 

 







--------------------------------------------------------------------------------




 
EXHIBIT 6.1(e) TO THE SUBSCRIPTION AGREEMENT
 
Use of Proceeds
 
The entire amount of the Purchase Price shall be used in connection with the SVI
Related Transaction.
 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 

--------------------------------------------------------------------------------